


Exhibit 10(aa)


McDONALD’S CORPORATION
2012 OMNIBUS STOCK OWNERSHIP PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


EXECUTIVE OFFICERS


McDONALD’S CORPORATION (the “Company” or “McDonald’s”), hereby grants to the
individual named in the chart below (the “Grantee”), the number of restricted
stock units (“RSUs”) with respect to shares of the Company’s Stock set forth in
the chart below. Each RSU represents the equivalent in value of one share of
Stock. The RSUs shall vest upon satisfaction of performance and service
conditions and/or in accordance with the termination provisions described below
in this Performance-Based Restricted Stock Unit Award Agreement, including any
Appendices (the “Agreement”). The RSUs shall be subject to the terms and
conditions set forth in this Agreement and in the McDonald’s Corporation 2012
Omnibus Stock Ownership Plan, as amended (the “Plan”).
To the extent the Grantee is a “covered employee” (within the meaning of Section
162(m)(3) of the Code), the RSUs are intended to be a Qualified
Performance-Based Award, and the provisions of Section 23 of the Plan shall
apply to the RSUs, notwithstanding any conflicting provision of this Agreement.
The schedule of performance goals (“Performance Goals”) shall be established by
the Committee not later than 90 days after the commencement of the Performance
Period, provided that the outcome of the Performance Goals is substantially
uncertain at the time the Committee establishes them. The schedule of
Performance Goals shall be attached to this Agreement as Appendix A.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan. The Plan is incorporated into, and made a part of, this
Agreement.
Important Notice: To avoid cancellation of the RSUs, the Grantee must accept the
RSUs on the terms and conditions on which they are offered, as set forth in this
Agreement and in the Plan, by signing and returning this Agreement to the
Executive Vice President of Human Resources, or his designee, no later than 60
days following the Grant Date specified in the chart below. If the Grantee fails
to accept the RSUs in writing within this 60 day period, the RSUs will be
cancelled.
 
The Grantee:
 
 
Target Number of RSUs (“Target Award”)
 
 
Grant Date:
March 16, 2015
 
Performance Period:
January 1, 2015 - December 31, 2017
 
Vesting Schedule:
(other than on termination or change in control)
0% - 200% of the Target Award shall vest on the third anniversary of the Grant
Date, as determined by achievement of the Performance Goals set forth in
Appendix A.
 
Vesting Period
March 16, 2015 - March 16, 2018

1.Vesting of RSUs. As set forth in the chart above, if and to the extent the
Performance Goals are achieved, the RSUs will vest on the third anniversary of
the Grant Date (the “Vesting Date”), as long as the Grantee remains continuously
employed by the Company or a Subsidiary until the Vesting Date, unless



--------------------------------------------------------------------------------




otherwise provided in Sections 4 or 7 below. The number of RSUs that shall vest
will range from 0% to 200% of the Target Award, as determined by the extent to
which the Performance Goals set forth in Appendix A to this Agreement are
achieved. The Grantee will have no rights to the shares of Stock until the RSUs
have vested. Prior to settlement, the RSUs represent an unfunded and unsecured
obligation of the Company.


2.Settlement of RSUs. On the Vesting Date, or no later than 90 days thereafter,
the Company will issue and deliver to the Grantee (at the Company’s sole
discretion) either the number of shares of Stock equal to the number of vested
RSUs or the cash equivalent value based on the New York Stock Exchange closing
price of a share of Stock on the Vesting Date (or if the Vesting Date is a date
on which the Stock is not traded, based on the closing price on the last date
immediately preceding the Vesting Date on which the Stock was traded), subject
to satisfaction of applicable tax and/or other obligations as described in
Section 6 below and certification (in writing) by the Committee that the
Performance Goals set forth in Appendix A have been attained. Notwithstanding
the foregoing, (i) if the RSUs vest upon the Grantee’s Termination of Employment
on account of death or Disability (within the meaning of Code Section 409A), the
RSUs will be settled within 90 days of the Grantee’s Termination of Employment,
and (ii) if the RSUs vest upon a Change in Control pursuant to Section 7(a)
below, the RSUs will be settled as provided in Section 7(a) below, unless
otherwise provided in Section 9 below. For purposes of the settlement timing
provisions of this Section 2 and Sections 7 and 9 below, if the 60th or 90th
day, as applicable, following the settlement event is not a business day, the
vested RSUs will be settled on or prior to the business day immediately
preceding the 60th or 90th day, as applicable.


3.Executive Retention Replacement Plan. If the Grantee participates in the
Company’s Executive Retention Replacement Plan (the “ERRP”), the treatment of
the RSUs upon the Grantee’s termination of employment (within the meaning of the
ERRP) is governed by the terms of the ERRP, which terms will supersede any
provisions of this Agreement and the Plan to the extent they are inconsistent
with the ERRP.


4.Termination of Employment. For purposes of this Section 4, the date of
Termination of Employment will be the last date that the Grantee is classified
as an employee in the payroll system of the Company or applicable Subsidiary,
provided that in the case of a Grantee who is subject to U.S. federal income tax
(a “U.S. Taxpayer”), the date of Termination of Employment will be the date that
the Grantee experiences a “separation from service,” in accordance with the
requirements of Code Section 409A. The Company shall have the exclusive
discretion to determine when the Grantee is no longer employed for purposes of
the RSUs, this Agreement and the Plan. Subject to Section 7:


(a)Termination Within One Year of the Grant Date. If the Grantee has a
Termination of Employment for any reason other than death or Disability prior to
the 12-month anniversary of the Grant Date, the RSUs will be immediately
forfeited.
(b)Termination for Cause or Policy Violation. If the Grantee has a Termination
of Employment for Cause, including on account of a Policy Violation (which means
a termination resulting from the commission of any act or acts which violate the
Standards of Business Conduct of the Company or a Subsidiary or any successor
thereto (including underlying polices or policies specifically referenced
therein), as the same is effect and applicable to the Grantee at of the time of
the Grantee’s violation), as determined by the Committee or its delegee in its
sole and absolute discretion, the RSUs will be immediately forfeited.
(c)Termination on Account of Death or Disability. If the Grantee has a
Termination of Employment on account of death or Disability (including during
the first 12 months following the Grant Date), the Performance Goals requirement
will be waived and 100% of the Target Award will immediately vest and will be
settled in accordance with Section 2 above, unless otherwise provided in Section
9(b) below.

2

--------------------------------------------------------------------------------




For purposes of subsections (d) and (e) that follow, the term “Company Service”
means the Grantee’s aggregate number of years of employment with the Company and
any Subsidiary, including employment with any Subsidiary during the period
before it became a Subsidiary.
(d)Termination on Account of Retirement.
(i)Termination with At Least 68 Years of Combined Age and Service. If the
Grantee voluntarily terminates employment and (i) the Grantee’s combined age and
years of Company Service is equal to or greater than 68, (ii) the Grantee
provides 6 months advance written notice of his or her intention to terminate
employment to the Corporate Vice President - Global Total Compensation, (iii)
the Grantee executes and delivers (and does not revoke) a release agreement
satisfactory to the Company and (iv) the Grantee executes and delivers a
non-competition agreement covering a period of 18 months in a form satisfactory
to the Company as permitted by applicable law (as the Committee or its delegee
may require), all of the RSUs shall be eligible for vesting to the extent the
Performance Goals are achieved. Settlement of any of such vested RSUs will occur
in accordance with Section 2 above, unless otherwise provided in Section 9(a) or
(b) below. If the Grantee executes and delivers a non-competition agreement, and
then violates the provisions of that agreement, the Company may seek to
administratively or judicially enforce the covenants under the non-competition
agreement and any failure to enforce that right does not waive that right.


(ii)Termination of Employment After Attaining Age 60 with 20 or More Years of
Service. If the Grantee voluntarily terminates employment after attaining age 60
with 20 years or more of Company Service and the Grantee executes and delivers
(and does not revoke) a release agreement satisfactory to the Company, all of
the RSUs shall be eligible for vesting to the extent the Performance Goals are
achieved. Settlement of any of such vested RSUs will occur in accordance with
Section 2 above, unless otherwise provided in Section 9(a) or (b) below.
(e)Termination on Account of Special Circumstances or Disaffiliation. If the
Grantee has a Termination of Employment due to Special Circumstances (which
means, a Termination of Employment due to the Grantee becoming an owner-operator
of a McDonald’s restaurant in connection with his or her Termination of
Employment or a Termination of Employment by the Company or a Subsidiary without
Cause) or a Disaffiliation (Disaffiliation of a Subsidiary means the
Subsidiary’s ceasing to be a Subsidiary for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary)) and (i) the Grantee’s combined age and
years of Company Service is equal to or greater than 48, (ii) the Grantee
executes and delivers (and does not revoke) a release agreement satisfactory to
the Company and (iii) the Grantee executes and delivers a non-competition
agreement covering a period of 18 months in a form satisfactory to the Company
as permitted by applicable law (as the Committee or its delegee may require), a
pro-rata portion of the RSUs, as determined in accordance with Section 5 below,
shall be eligible for vesting to the extent the Performance Goals are achieved.
Settlement of any of

3

--------------------------------------------------------------------------------




such vested RSUs will occur in accordance with Section 2 above, unless otherwise
provided in Section 9(a) or (b) below.
(f)Any Other Reason. If the Grantee has a Termination of Employment for a reason
other than those specified in Sections 4(a)-(e) above, all unvested RSUs shall
be immediately forfeited.
(g)Selection of Rule. If the Grantee’s Termination of Employment is covered by
more than one of the foregoing rules, the applicable rule that is the most
favorable to the Grantee shall apply, except that (i) in the case of a
Termination of Employment as described in Section 4(a), Section 4(a) shall apply
and (ii) in the case of a Termination of Employment as described in Section
4(b), Section 4(b) shall apply.
5.Pro-Rata Vesting Formula. The number of RSUs that shall vest on a pro-rata
basis upon the Grantee’s Termination of Employment in accordance with Section 4
above is the number of RSUs determined to have been earned based on achievement
of the Performance Goals (“Number of Earned RSUs”) multiplied by the number of
months (counting partial months as whole months) from the Grant Date through the
date of the Grantee’s Termination of Employment, divided by the total number of
months between the Grant Date and the Vesting Date, as is illustrated below:
Number of Earned RSUs x Number of Months Worked in Vesting Period
______________________________________________________________
Total Number of Months in Vesting Period (36 months)


Any fractional share amount determined upon application of the above formula
will be rounded up to the next whole share.
6.Responsibility for Taxes.
(a)Grantee’s Liability for Tax-Related Items. Except to the extent prohibited by
law, regardless of any action the Company or the Grantee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to Grantee’s
participation in the Plan and legally applicable to the Grantee or deemed by the
Company or the Employer in their discretion to be an appropriate charge to the
Grantee even if legally applicable to the Company or the Employer (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Grantee’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including the grant, vesting or settlement of the RSUs,
the subsequent sale of any shares of Stock acquired as a result of such
settlement and/or the receipt of any dividends after settlement; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)Tax-Related Items Withholding Procedures. The Grantee authorizes the use of
the withholding procedures set forth below in this subsection (b) to satisfy all
Tax-Related Items

4

--------------------------------------------------------------------------------




obligations of the Company and/or the Employer that may arise upon the vesting
of the RSUs or any other taxable or tax withholding event. In the event that any
amount of such Tax-Related Items cannot be satisfied by the means set forth in
this subsection (b), the Grantee shall be required to pay such amount to the
Company or the Employer. The Company shall not be required to issue or deliver
the shares of Stock or the cash equivalent (if applicable) if the Grantee fails
to comply with his or her obligations in connection with the Tax-Related Items.
Further, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates.
(i)Stock Settlement. If the RSUs are settled in shares of Stock and the Grantee
is not subject to the short-swing profit rules of Section 16(b) of the 1934 Act,
the Grantee authorizes the Company to satisfy the obligations with regard to all
Tax-Related Items by withholding in shares of Stock to be issued upon settlement
of the RSUs. Alternatively, or in addition, the Grantee authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to Tax-Related Items by one or a combination of the
following: (A) withholding from proceeds of the sale of shares of Stock acquired
upon settlement of the RSUs, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (B) withholding from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company and/or the Employer. If the RSUs
are settled in shares of Stock and the Grantee is subject to the short-swing
profit rules of Section 16(b) of the 1934 Act, the Company will withhold in
shares of Stock upon the relevant tax withholding event, unless the use of such
withholding method is prevented by applicable law or has materially adverse
accounting or tax consequences, in which case, the Tax-Related Items withholding
obligation may be satisfied by one or a combination of methods (A) and (B)
above.
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Stock, for tax purposes, the Grantee is deemed to have been issued the full
number of shares of Stock subject to the vested RSUs, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
applicable Tax-Related Items.
(ii)    Cash Settlement. If the RSUs are settled in cash, the Grantee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any obligation for Tax-Related Items by withholding from
the cash amount paid to the Grantee in settlement of the RSUs, or from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer.
7.Change in Control.


(a)    Treatment of RSUs Upon a Change in Control. In the event of a Change in
Control, notwithstanding any other provision of this Agreement, the Performance
Goals requirement will be waived and 100% of the Target Award will immediately
vest and be settled at such time or within 60 days after the Change in Control
if (i) after such Change in Control, the Stock ceases to be publicly-traded and
(ii) the Grantee does not receive Replacement Awards. Notwithstanding the
foregoing, if the Change in Control does not qualify as a change in control for
purposes of Code Section 409A, any RSUs held by a U.S. Taxpayer will be settled
within 90 days following the earliest of (A) the Vesting Date or (B) the
Grantee’s death or “disability” within the meaning of Code Section 409A.


(b)    Termination After Change in Control. If the immediate vesting described
in the preceding paragraph does not apply, but the Company or a Subsidiary
terminates the Grantee’s employment for any reason other than Cause within two
years following the Change in Control, the Performance Goals requirement will be
waived and 100% of the Target Award will immediately vest and be settled within
90 days of Termination of Employment in accordance with Section 2 above, unless
otherwise provided in Section 9(b) below. Notwithstanding the foregoing, if the
Change in Control does not qualify as a change in control

5

--------------------------------------------------------------------------------




for purposes of Code Section 409A, any RSUs held by a U.S. Taxpayer will be
settled within 90 days following the earliest of (A) the Vesting Date or (B) the
Grantee’s death or “disability” within the meaning of Code Section 409A.


8.    Settlement Upon Death of the Grantee. In any case under this Agreement in
which the RSUs are to be settled following the Grantee’s death, the shares of
Stock or cash due in settlement of the RSUs shall be issued to (i) the Grantee’s
personal representative or the person to whom the RSUs are transferred by will
or the applicable laws of descent and distribution, (ii) the Grantee’s
beneficiary designated in accordance with Section 8 of the Plan, or (iii) the
then-acting trustee of the trust described in Section 8(b) of the Plan.
9.    Code Section 409A.
(a)    Settlement Conditioned upon Termination Requirements. Notwithstanding any
provision in this Agreement to the contrary (but except as provided in Section
9(b) hereof), in the event that (i) the vesting and settlement of RSUs in
connection with a Termination of Employment is conditioned on the Grantee’s
execution and delivery of a release or a non-competition agreement and (ii) the
settlement period commences in one calendar year and ends in the next calendar
year (where the portion of the settlement period in the next calendar year
contains at least one business day), the RSUs held by a U.S. Taxpayer will be
settled in the second calendar year.
(b)    Specified Employee Termination of Employment. Notwithstanding any
provision in this Agreement to the contrary, if the Grantee is a U.S. Taxpayer
and a specified employee under the Company’s Specified Key Employee Policy
(Grantees meeting both criteria are referred to herein as “Specified Employees”)
on the date of the Grantee’s Termination of Employment, any settlement of the
RSUs that the Grantee is entitled to receive under this Agreement upon
Termination of Employment will be made as follows:
(i)    Settlement Due to Termination Pursuant to Section 4. If the Grantee’s
Termination of Employment is covered by (1) Section 4(c) and the Grantee’s
Disability does not constitute a “disability” for purposes of Code Section 409A,
or (2) Sections 4(d) or 4(e), the RSUs will be settled within 90 days following
the earliest of (A) the Vesting Date, (B) the date that is six months after the
Grantee’s Termination of Employment and (C) the Grantee’s death. For avoidance
of doubt, if the Grantee’s Termination of Employment is covered by Section 4(c)
and the Grantee’s Disability does constitute a “disability” for purposes of Code
Section 409A, then the Grantee’s vested RSUs will be settled within 90 days of
the Grantee’s Termination of Employment.
(ii)    Settlement Due to Termination After Change in Control. If the Grantee’s
Termination of Employment is covered by Section 7(b), the RSUs will be settled
within 90 days following the earliest of (A) the Vesting Date, (B) the date that
is six months after the Grantee’s Termination of Employment and (C) the
Grantee’s death or “disability” within the meaning of Code Section 409A.

6

--------------------------------------------------------------------------------




(c)    No Company Liability. All RSUs granted hereunder are intended to be
compliant with Code Section 409A, and shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, this Agreement
and the Plan may be amended at any time, without the consent of any party, to
the extent that is necessary or desirable to satisfy any of the requirements
under Code Section 409A, but the Company shall not be under any obligation to
make any such amendment. Nothing in this Agreement or the Plan shall provide a
basis for any person to take action against the Company or any Subsidiary based
on matters covered by Code Section 409A, including the tax treatment of any
amount paid or RSUs granted under this Agreement, and neither the Company nor
any of its Subsidiaries shall under any circumstances have any liability to the
Grantee or his or her estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under this Agreement, including taxes,
penalties or interest imposed under Code Section 409A.
10.    Repayment/Forfeiture. Any benefits the Grantee may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply
with (i) any applicable listing standards of a national securities exchange
adopted in accordance with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (regarding recovery of erroneously awarded compensation)
and any implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to the Grantee.
11.    No Employment or Service Contract. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company or any Subsidiary for any period of specific duration or interfere with
or restrict in any way the right of the Company or any Subsidiary, which is
hereby expressly reserved, to remove, terminate or discharge the Grantee at any
time for any reason whatsoever, with or without Cause and with or without
advance notice.
12.    Governing Law. The RSUs are governed by, and subject to, United States
federal and Illinois state law (without regard to the conflict of law
provisions) and the requirements of the New York Stock Exchange as well as the
terms and conditions set forth in the Plan and this Agreement.
13.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Grantee to
accept any future restricted stock unit grant by electronic means. The Grantee
hereby consents to receive such documents by electronic delivery and, if
required by the Company, agrees to accept any future grant of restricted stock
units through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
14.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.    Waiver. The waiver by the Company with respect to compliance of any
provision of this Agreement by the Grantee shall not operate or be construed as
a waiver of any other provision of this Agreement, or of any subsequent breach
of such party of a provision of this Agreement.

7

--------------------------------------------------------------------------------




16.    Headings. The headings in this Agreement have been inserted for
convenience of reference only, and are to be ignored in any construction of the
provisions of this Agreement.
17.    Appendices. The Appendices constitute part of this Agreement.
Notwithstanding the provisions in this Agreement, the RSUs shall be subject to
any special terms and conditions set forth in the Appendices to this Agreement.
18.    Entire Agreement. Except as set forth in Section 3 above, this Agreement
and the Plan reflect the exclusive agreement between the parties regarding the
subject matter herein and supersedes any prior understandings or agreements,
whether oral or written, in respect of such subject matter.


By accepting the RSUs, the Grantee agrees to the terms of this Agreement and the
Plan.
BY:_____________________________
PRINT NAME:____________________
DATE :__________________________

8

--------------------------------------------------------------------------------




APPENDIX A




 
 
 
 
 
 
 
 
 
 
 
 
 
 
March 16, 2015 RSUs Grant - Performance Targets
 
 
 
 
 
 
 
 
 
 
 
 
Base Period EPS:
$ 4.82


(Full Year 2014)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CAGR
0%
1%
2%
3%
4%
5% — 7%
8%
9%
10%
11%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EPS (constant currency basis)
 
 
 
 
 
 
 
 
 
 
 
Year 1 EPS
4.82


4.87


4.92


4.96


5.01


5.06
5.16


5.21


5.25


5.30


5.35


 
 
 
 
 
 
 
 
 
 
 
 
Year 2 EPS
4.82


4.92


5.01


5.11


5.21


5.31
5.52


5.62


5.73


5.83


5.94


 
 
 
 
 
 
 
 
 
 
 
 
Year 3 EPS
4.82


4.97


5.12


5.27


5.42


5.58
5.90


6.07


6.24


6.42


6.59


 
 
 
 
 
 
 
 
 
 
 
 
CUMULATIVE EPS*
$14.46
$14.76
$15.05
$15.34
$15.64
$15.95 — $16.58
$16.90
$17.22
$17.55
$17.88
 
 
 
 
 
 
 
 
 
 
 
 
Payout %
0%
20%
40%
60%
80%
100%
125%
150%
175%
200%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*The Company's Cumulative EPS for the performance period shall mean the
Company's diluted net income per share, as reported in the Company's financial
statements for the period ended December 31, 2017, but determined without regard
to the effect of foreign currency translation, extraordinary items,
restatements, accounting changes, charges for discontinued operations, asset
impairment charges, and other non-recurring items as determined by the
Compensation Committee of the Board of Directors ("Committee") in accordance
with the guidelines approved from time to time by the Committee with respect to
exclusions applied in compensation programs.
Notes
 
 
 
 
 
 
 
 
 
 
 
● Base Period EPS Shall mean the Company's diluted net income per share for the
period ended December 31, 2014.
● 2CAGR means compound annual growth rate.
● Payout percentages will be interpolated if CAGR is positive and less than 5%
and/or over 7%.
● In calculating payouts, any fractional share shall be rounded up to the next
whole share
 
 
 
 
 
 
 
 
 
 
 
 






9

--------------------------------------------------------------------------------




APPENDIX B
Power of Attorney
This Appendix B to the Agreement is a Power of Attorney Grantee authorizes by
participating in the Plan. Certain capitalized terms used but not defined in
this Appendix B have the meanings set forth in the Agreement (including the
Appendices) or the Plan.


I hereby irrevocably constitute and appoint the Corporate Secretary and each
Assistant Corporate Secretary of McDonald’s Corporation as my true and lawful
attorney-in-fact (“Attorney”) with full power and authority and full power of
substitution and resubstitution, to take in my name and on my behalf any and all
actions necessary or desirable to meet any withholding obligation for
Tax-Related Items as contemplated by the Agreement, including any and all of the
following actions:
(i) To sell in my name and on my behalf such number of shares of the common
stock of McDonald’s I acquire at vesting to the extent that McDonald’s, in its
sole discretion, determines that such sale is necessary and/or advisable in
connection with tax withholding requirements under local law and/or regulations
as a result of the vesting of any RSUs and to pay in my name and on my behalf my
proportionate share of any lawful dealer’s commission or discount and related
expenses of such sale;
(ii) To direct in my name and on my behalf the payment to McDonald’s of the
proceeds of such sale (net of any brokerage commissions) to the extent that
McDonald’s, in its sole discretion, determines is necessary and/or advisable in
order to satisfy and discharge any such withholding obligation, with any excess
to be returned to me by depositing the same in my Merrill Lynch account; and
(iii) To execute such agreements and other documents and to take such other and
further actions as may be necessary or desirable, as determined by the Attorney,
to effectuate the foregoing.
This Power of Attorney is an agency coupled with an interest and all authority
conferred hereby shall be irrevocable and shall not be terminated by me or by
operation of law, whether by my death or incapacity or by the occurrence of any
other event or events. If, after the execution hereof and prior to the vesting
of the RSUs, I should die or become incapacitated, actions taken by the Attorney
hereunder and under the Agreement shall be as valid as if such death or
incapacity had not occurred, regardless of whether the Attorney or McDonald’s
has received notice of such death or incapacity.
To induce any transfer agent or other third party to act, I hereby agree that
any transfer agent or other third party receiving a duly executed copy or
facsimile of this Power of Attorney may act upon it. I for myself and for my
heirs, executors, legal representatives and assigns hereby agree to indemnify
and hold harmless any such transfer agent or other third party from and against
any and all claims that may arise against such transfer agent or other third
party by reason of such transfer agent or third party having relied on this
Power of Attorney.
This Power of Attorney shall automatically terminate (without affecting any
lawful action taken hereunder, which shall survive such termination) immediately
upon the satisfaction and

10

--------------------------------------------------------------------------------




discharge of all withholding obligations for Tax-Related Items in connection
with any RSUs to me under the Plan.
The Attorney shall be entitled to act and rely upon any representation,
warranty, agreement, statement, request, notice or instruction respecting this
Power of Attorney given by me, not only as to the authorization, validity and
effectiveness thereof, but also as to the truth and accuracy of information
therein contained. I agree that the Attorney assumes no responsibility or
liability to any person, including me, other than to direct the transactions
expressly contemplated hereby. I also agree that the Attorney makes no
representation about, and has no responsibility for, any aspect of the Plan or
the RSUs, and the Attorney shall not be liable for any error of judgment, for
any act done or omitted or for any mistake of fact or law except for the
Attorney’s own willful misconduct, gross negligence or bad faith.
This Power of Attorney shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to any otherwise applicable
conflicts of law or choice of law principles.

11